FILED
                           NOT FOR PUBLICATION
                                                                               OCT 14 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-30212

              Plaintiff-Appellee,                D.C. No.
                                                 4:18-cr-06008-EFS-1
 v.

BRAULIO JIMENEZ,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted October 9, 2020**
                               Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and KOBAYASHI,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Defendant Braulio Jimenez appeals his conviction and 216-month sentence,

imposed following his guilty plea for conspiracy to distribute methamphetamine,

cocaine, and heroin, money laundering, and possession with intent to distribute

fentanyl. Jimenez contends (1) that the Federal Rule of Criminal Procedure 11

plea colloquy was inadequate, and (2) that his sentence was unreasonable. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Jimenez contends that the Rule 11 plea colloquy was inadequate because

(a) he was not advised that statements he made during the Rule 11 hearing could be

used against him; (b) he was not advised of the possibility of restitution as part of

the sentence; and (c) he was not advised of potential immigration consequences of

his conviction. These objections were not made in the district court. We review

for plain error. United States v. Dominguez Benitez, 542 U.S. 74, 80–81 (2004).

      The district court did not commit error, let alone plain error, during the Rule

11 plea colloquy. First, Jimenez was placed under oath at the beginning of the

Rule 11 hearing and was advised that his statements were made under penalty of

perjury. He was not explicitly warned that his statements could be used against

him, but, at the same time, he was also given no reason to believe that there was

any limitation on their use. He was clearly on notice that they would be relevant,

and would be used, in the context of the Rule 11 hearing. Second, restitution was


                                           2
not sought by the Government. The failure to address restitution, if error at all,

was harmless. Finally, Jimenez is a United States citizen. There were therefore no

immigration consequences of his plea. See Padilla v. Kentucky, 559 U.S. 356,

368-69 (2010).

      2. Jimenez argues that his 216-month sentence was substantively

unreasonable. When assessing a criminal sentence for substantive reasonableness,

we review for abuse of discretion. United States v. Ressam, 679 F.3d 1069, 1086

(9th Cir. 2012) (en banc). The record shows that the district court spoke at length

during the sentencing hearing and justified its decision to impose a below-

guideline range sentence after weighing various factors, such as Jimenez’s age and

lack of any prior felony conviction. There is no basis to set aside the sentence as

unreasonable.

      AFFIRMED.




                                           3